Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The Terminal Disclaimer filed 01/24/2022 is approved.  See Terminal Disclaimer decision of 01/24/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, 6 - 10, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Friestedt et al. (US 2,466,407), “Friestedt”.


(a) a bone press (Fig. 1), comprising: 
(i) a container (see remarked Fig. 1 below which shows the container shaded in and in which refs. 22, 28 and 30 are considered to comprise the container), and 
(ii) a lid (Col. 2, ref. 32, see remarked Fig. 1 below) comprising,
(A) a top having a suction port and configured for releasable attachment to the container in covering relation to a containment space of the container (see remarked Fig. 1 below which shows a top, comprising the body of the lid, having a suction port, wherein the lid is releasably attached to the contain via pins refs. 36), and 
(B) a plunger (Col. 2, refs. 38, 40, 42, 44, 46, 48, 50, Fig. 1) comprising, 
(1) a shaft (ref. 38) extending through and on opposite sides of the top between a distal end of the shaft and a proximal end of the shaft (Fig. 1 shows a shaft ref. 38 extending through the top having a distal end attached to ref. 46 and proximal end attached to ref. 40), and 
(2) a press head at the distal end of the shaft (see remarked Fig. 1 below wherein the press head comprises ref. 50); and Application No. 16/505,675 Page 3 of 6 
(b) a retainer (please note that the retainer may be defines as both refs.  58 and 54 or just ref. 58, see Figs. 5 and 9) including a recess fully capable of receiving therein 


    PNG
    media_image1.png
    603
    771
    media_image1.png
    Greyscale





Regarding claim 4, Friestedt discloses the apparatus of claim 1, wherein a profile of the retainer matches an inner surface profile of the containment space of the container (Fig. 2 shows a circular profile of both components refs. 54 and 58 of the retainer interpretations and the containment space).  

Regarding claim 6, Friestedt discloses the apparatus of claim 1, wherein the retainer consumes a bottom of the containment space of the container and forms an elevated floor of the containment space of the container when the retainer is disposed within the containment space of the container (as shown in Figs. 1 and 2, the retainer, in both interpretations, sits on a bottom of the container and thus consumes that surface area and the top surfaces of the retaining form an elevated floor of the containment space).  

Regarding claim 7, Friestedt discloses the apparatus of claim 1, wherein score lines or other areas of weakened integrity are provided in the retainer for increasing a perimeter of the recess; increasing a depth of the recess; or both (in the first interpretation in which the retainer is comprised of refs. 58 and 54, Col. 3, lines 44 - 42, disclose that any configuration may be present on both the press head and retainer, 

Regarding claim 8, Friestedt discloses the apparatus of claim 1, further comprising one or more spacers for consuming a bottom portion of a space within the recess of the retainer by which a depth of the recess of the retainer is adjusted (if the second interpretation of the retainer is adopted, in which the retainer is comprised of only ref. 58, then ref. 54 is considered to be the spacer and is placed within the retainer to adjust a depth of the recess).  

Regarding claim 9, Friestedt discloses the apparatus of claim 8, wherein a spacer of the one or more spacers has a profile that is the same as a profile of the recess, and wherein the spacer comprises rubber (Fig. 3 shows a circular profile of both).  

Regarding claim 10, Friestedt discloses the apparatus of claim 1, wherein the retainer is disc-shaped shaped (Figs. 1, 3, 5 and 9 show a circular or disc shaped profile for both refs. 58 and 54).  

Regarding claim 12, Friestedt discloses the apparatus of claim 3, wherein the press head is configured to abut the top surface of the retainer (Col. 3, lines 3 0 15).  

.

Claim(s) 1 - 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leach et al. (US 2008/0217264 A1) “Leach”. 

Regarding claim 1, Leach discloses an apparatus fully capable of functioning as a bone infusion apparatus for interbody grafts, comprising: 
(a) a bone press (paragraph [0031], ref. 10, Figs. 1 - 3), comprising: 
(i) a container (paragraph [0031], ref. 12, Fig. 1), and 
(ii) a lid (Figs. 1 - 3, ref. 18) comprising,
(A) a top having a suction port (paragraph [0032], ref. 20, Fig. 1) and configured for releasable attachment to the container in covering relation to a containment space of the container (Figs. 1 - 2), and 
(B) a plunger (paragraphs [0032 - 33]) comprising, 
(1) a shaft (ref. 38) extending through and on opposite sides of the top between a distal end of the shaft and a proximal end of the shaft (Figs. 1 - 2), and 
(2) a press head at the distal end of the shaft (refs. 60, 64); and Application No. 16/505,675 Page 3 of 6 


Regarding claim 2, Leach discloses the apparatus of claim 1, wherein the retainer comprises a resilient and compressible material (paragraphs [0034-41] discloses that the retainer may be made from any material to achieve an appropriate density, e.g. high density polyethylene, which has a resilience and compressibility factor).  
  
Claim(s) 1, 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kurek et al. (US 2008/0214998 A1). 

Regarding claim 1, Kurek discloses an apparatus capable of functioning as a bone infusion apparatus for interbody grafts (paragraph [0042] discloses that perfusion
syringe ref. 10 is configured to hold biomaterial and paragraph [0001] discloses bone graft material, therefore fully capable of functioning as an infusion apparatus for
interbody grafts), comprising:
(a) a bone press (paragraph [0042], ref. 10, Fig. 1), comprising: 
(i) a container (paragraph [0042], ref. 12, Figs. 1 - 3B), and 

(A) a top having a suction port (paragraph [0043], ref. 41, Fig. 5B)) and configured for releasable attachment to the container in covering relation to a containment space of the container (Fig. 1), and 
(B) a plunger (refs. 31, 34, 35) comprising, 
(1) a shaft (ref. 31) extending through and on opposite sides of the top between a distal end of the shaft and a proximal end of the shaft (Fig. 1), and 
(2) a press head at the distal end of the shaft (ref. 34); and Application No. 16/505,675 Page 3 of 6 
(b) a retainer (paragraph [0047], ref. 28, Figs. 1, 2A & 4A-C) including a recess fully capable of receiving therein bone graft material (paragraph [0047], ref. 28, Fig. 4B), the retainer configured for removable disposition within the containment space of the container with the recess facing the press head when the lid is attached to the container (paragraph [0042]), whereby manual operation of the plunger presses the press head into engagement with the retainer (paragraph [0052]).

Regarding claim 4, Kurek discloses the apparatus of claim 1, wherein a profile of the retainer matches an inner surface profile of the containment space of the container, both are shown to be substantially circular and thus matching). 

Regarding claim 5, Kurek discloses the apparatus of claim 4,  wherein the retainer is positionable within the container in a frictional fit and forms a fluid seal with the inner surface of the container (paragraph [0046] discloses that the retainer 20 is .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that the claims are amended, and by the amendment are broadened in scope.  For example, the spring, passageway and related limitations are deleted from independent claim 1. 
The previous and any applicable non-statutory Double Patenting rejections are overcome by submission of the Terminal Disclaimer filed 01/24/2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773